Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that given the similarity between the different techniques all of these inventions should be examined in the same case, and that doing so would not result in an undue search burden.  This is not found persuasive because the inventions as clamed have a materially different design as shown in the claims and figures which require a different search strategies as stated in the applicant’s response filed on 01/07/2022, “The differences between the four independent claims are that the information included in the RET configuration file to accomplish the goal varies between each method, namely in the first case no configuration data is provided, in the second case incorrect bus assignment information is provided, in the third case incorrect configuration data is provided, and in the fourth case incorrect array information is provided. Thus, in each case, missing or incorrect information is included in the RET unit configuration file so that the arrays in the subset will have a fixed downtilt, regardless of any downtilt setting applied by the wireless operator.”
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Re Claim 1, the claim recited “RET units” in line 2, it is unclear what is RET and should be “Remote Electronic Tilt (RET) units” when it is first introduced.
  


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for configuring an antenna that includes a plurality of arrays of radiating elements and a plurality of RET units, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: for each array of radiating elements in a subset that includes at least one of the arrays of radiating elements, setting an output of the RET unit associated with the array of radiating elements in the subset to a position that corresponds to a pre-selected electronic downtilt for the array of radiating elements in the subset; loading a first RET unit configuration file into a memory of the antenna, where the first RET unit configuration file does not include configuration data for the RET units associated with the arrays of radiating elements that are in the subset; and providing a second RET unit configuration file that includes configuration data for all of the RET units, including the RET unit(s) associated with the arrays of radiating elements that are in the subset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631